Banke, Judge.
The appellant seeks damages from the county for allegedly terminating his employment as county building inspector unlawfully. The essence of his complaint is that the Board of Commissioners appointed him to serve as building inspector for the entire 1975 calendar year, yet *150terminated him on February 4,1975, for the stated reason of lack of activity in the construction business. The county contends that the appellant’s appointment was not for any stated period of time but was terminable at will. The case was submitted to the trial court for resolution without a jury, and the county prevailed. This appeal is from the denial of the appellant’s motion for new trial. Held:
Submitted October 15,1979 —
Decided October 31, 1979.
T. Peter O’Callaghan, Jr., for appellant.
Wayne W. Gammon, for appellee.
There was ample evidence before the court to support its finding that the appellant’s employment was terminable at will. The case of Polk County v. Anderson, 116 Ga. App. 546 (158 SE2d 315) (1967), cited by the appellant, does not require a contrary result, since in that case the county commission had specified the employment was to be for a 2-year term. No cause for reversal is shown in the trial court’s finding that the employment relationship was contractual rather than appointive, since this finding was irrelevant to the court’s ruling that the relationship was terminable at will.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.